Citation Nr: 1644548	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  08-35 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for residuals of parotid gland tumor (claimed as neck tumor), to include as secondary to herbicide or ionizing radiation exposure.

2. Entitlement to service connection for lymphomatoid papulosis, to include as secondary to herbicide or ionizing radiation exposure. 

(The issue of whether new and material evidence has been received to reopen the service connection claim for thyroid cancer is addressed under separate cover.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board remanded this case in June 2012 and September 2014 for further development. 

Service connection for residuals of malignant melanoma and squamous cell carcinoma of the skin was previously on appeal before the Board.  This claim has since been granted in a January 2016 rating decision.  As noted in the Board's September 2014 remand, the claim for skin disease encompassed all diagnoses of record pertaining to the skin, including lymphomatoid papulosis.  As this condition is distinct from skin cancer, the claim for lymphomatoid papulosis remains in appellate status.  See Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008) (claims based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims).  

The issue of whether new and material evidence is of record to reopen the service connection claim for thyroid cancer is also on appeal before the Board.  As a different Veterans Law Judge conducted a hearing on that issue, it will be addressed in a separate decision.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 20.707 (2016). 

The Veteran testified at a hearing before the undersigned in April 2012.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims must be remanded for further development.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

Regarding service connection for residuals of parotid gland tumor, a VA medical opinion must be obtained addressing the likelihood that it is medically linked to herbicide exposure while serving in Vietnam or exposure to polychlorinated biphenyls (PCB's) from duties working on transformers as an electrician.  See the Veteran's November 2008 written statement.  The September 2015 VA opinion concludes that the Veteran's skin cancer was at least as likely as not related to exposure to PCB's during active service, as PCB's are probable human carcinogens.  However, the examiner did not render an opinion regarding the Veteran's parotid gland tumor, which has not been characterized as a cancer.  Thus, the September 2015 opinion is not sufficient for the Board to make an informed decision on this claim.  The Board also notes that a medical nexus opinion is required to comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran the right to compliance with its remand instructions). 

With regard to service connection for lymphomatoid papulosis, the Veteran's representative submitted links to articles in a June 2016 appellant's brief, including an article stating that dermal effects can results from PCB exposure.  See 38 C.F.R. § 20.1304(c) (2016).  Moreover, action on the other claims remanded by the Board may have an impact on this claim.  Accordingly, the Board will defer a decision on this claim at this time. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's parotid gland tumor is related to herbicide exposure or exposure to PCB's during active service.  (The Veteran described his PCB exposure in a November 2008 statement, and service connection for residuals of skin cancer has already been granted based on such exposure.).  The claims file must be made available to the examiner for review. 

The examiner must provide a complete explanation in support of the conclusion reached. 

2. Review the evidence added to the claims file since the January 2016 supplemental statement of the case, including the June 2016 appellant's brief and the articles mentioned in that brief (to which it provides links). 

3. Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




